SOMERVILLE, J.
It was not permissible to prove that any of the officers of the railroad company recognized the title of the plaintiff to the land in controversy by offering to purchase a part of the premises from her, unless the authority of such officer was first established, or was shown to have been afterwards ratified by the corporation company. The company would not be bound, nor should its legal rights be prejudiced, by unauthorized acts or declarations of its officers beyond the scope of their agency. — Stanley v. Sheffield Land, Iron & Coal Co., 83 Ala. 260. Eor the error of the Circuit Court in admitting evidence of this objectionable character, the judgment must be reversed.
The condemnation proceedings in the Commissioners Court of Russell county, even though invalid for irregularities of procedure, certainly constituted color of title, under which the defendant company adversely held the premises in controversy for more than ten years. This possession of the land was not only continuous, but was asserted by a user suitable to its nature and adaptability, and the purposes for which it had originally been sought to be condemned. The court, in our judgment, erred in refusing to give the general affirmative charge in favor of the defendant.
Reversed and remanded.